ACACIA DIVERSIFIED HOLDINGS, INC. (OTCQB: ACCA) ANNOUNCES MAJOR ASSET
ACQUISITION, SIGNALING PARADIGM SHIFT IN ACQUIRING ASSETS AND BUSINESSES OF
CUTTING EDGE FIRMS IN CANNABIS SECTOR

 

Clearwater, Florida. January 16, 2016 (GLOBE NEWSWIRE) – Acacia Diversified
Holdings, Inc. (OTCQB: ACCA) (the “Company”) today announced that it has
acquired the assets and the businesses of MariJ Agricultural, Inc., Canna-Cures
R&D, LLC, TropiFlora, LLC, and JR Cannabis Industries, LLC, a group of privately
held firms in Clearwater, Florida (collectively the “MariJ Group”).

 

“Acacia just went from zero to fifty miles per hour in the exciting cannabis
pharmaceuticals industry in the blink of an eye,” said outgoing Acacia CEO Steve
Sample. “We have been looking for years to find the right fit for our future,
and I believe it just happened!”

 

The assets and businesses of the MariJ Group entities will be absorbed into new
wholly-owned operating subsidiaries of Acacia, with the main impetus being on
its new MariJ Pharmaceuticals, Inc. unit. That unit has recently begun
revenue-producing operations with its unique portable cannabis oil extraction
vehicle, and already has its second mobile extraction unit being built. In
addition, MariJ Pharmaceuticals is in the process of constructing its first
state-of-the-art mobile laboratory and testing unit for industry service.

 

Mr. Sample, Acacia’s top executive for almost ten years, believes the Company
has found the right combination of technology, know-how, and management
expertise to take the Company into the future. At the Closing of the
acquisition, Sample resigned his posts as Acacia’s CEO, President, and Chairman
of the Board in favor of Acacia’s new top Executive, President and Chairman,
Richard K. Pertile. Speaking of Pertile, Sample said: “I’ve never met a person
with such a keen knowledge of his industry coupled with more drive than a 10,000
horsepower locomotive. I believe Acacia has found its calling in Rick and
MariJ!”

 

As a part of that acquisition, the Company also gained rights by and through its
Canna-Cures subsidiary to its newly-developed Geotracking Technology that is
fully compliant with the Health Insurance Portability and Accountability
standard (“HIPAA”) utilizing its “plant to patient” solution. This Geotracking
Technology is aimed at providing a patient care tracking system fully compliant
under today’s strict regulatory systems that assure privacy and security of the
patient’s information. Acacia’s new CEO, Rick Pertile, shared his thoughts in
saying: “I’ve traveled America and seen the competition. For that reason, I am
confident that MariJ Pharmaceuticals and its sister units are poised for
measurable growth in the coming months, and more importantly in the coming
years. We will shortly begin efforts to raise the necessary capital to complete
and launch our newest equipment and to take steps to become a part of the
community of licensed growers of the high-CBD / low-THC based cannabis products
that comprise one of today’s fastest-growing industries. All I can say is, if
this thing achieves any semblance of what we have in mind, it could be a very
interesting ride!”

 

About Acacia Diversified Holdings, Inc.

 

Acacia Diversified Holdings, Inc. (“Acacia” or the “Company”), a Texas
corporation, owned automotive auctions from 2007 to 2012 before reposturing
itself as a diversified holding company. The Company entered the citrus food
ingredients manufacturing business in 2013, also acquiring a truck fleet to
service its needs. Those assets were sold in June of 2015 in a buy-out
structured by the management of those subsidiaries, and in August the Company
entered into discussions to acquire the MariJ Group of Companies and its
management. That acquisition was completed on January 15, 2016.

 

About the MariJ Group.

 

The MariJ Group of companies was launched in 2014, quickly finding an
opportunity to fill industry niches by offering state-of-the-art equipment and
services to the emerging cannabis industry. Its activities have included mobile
extraction and blending of high-quality oils, launching a line of high-CBD 0-THC
dietary supplements for the pediatrics sector, private label packaging of
numerous products, RFID and cannabis-tracking technologies, with a unique
proprietary POS system for retailers that includes HIPPA compliant technology.
MariJ, through its TropiFlora subsidiary, has also applied for a cannabis
growers license in Florida, and the Company is in discussions to acquire or
joint venture with licensed growers in other venues.

 

Forward-Looking Statements

 

Statements in this press release may be "forward-looking statements" within the
meaning of the Private Securities Litigation Reform Act of 1995. Words such as
"anticipate", "believe", "estimate", "expect", "intend" and similar expressions,
as they relate to the company or its management, identify forward-looking
statements. These statements are based on current expectations, estimates and
projections about the company's business based, in part, on assumptions made by
management. These statements are not guarantees of future performance and
involve risks, uncertainties and assumptions that are difficult to predict.
Therefore, actual outcomes and results may, and probably will, differ materially
from what is expressed or forecasted in such forward-looking statements due to
numerous factors, including those described above and those risks discussed from
time to time in Acacia Diversified Holdings, Inc.’s filings with the Securities
and Exchange Commission. In addition, such statements could be affected by risks
and uncertainties related to Acacia’s (i) product demand, market and customer
acceptance of its citrus byproducts and other goods, (ii) ability to obtain
financing to expand its operations, (iii) ability to attract qualified sales
representatives, (iv) competition, pricing and development difficulties, (v)
ability to successfully integrate its pharmaceutical manufacturing subsidiary
and other subsidiaries into its operations, and (vi) general industry and market
conditions and growth rates and general economic conditions. Any forward-looking
statements speak only as of the date on which they are made, and the Company
does not undertake any obligation to update any forward-looking statement to
reflect events or circumstances after the date of this release. Information on
Acacia’s website does not constitute a part of this release.

 

Contact Information:

Mr. Richard K. Pertile, CEO

Acacia Diversified Holdings, Inc.

13575 58th Street North #138

Clearwater, FL 33760

Email: info@marijinc.com

Internet: http://www.marijinc.com/

Office: (727) 678-4420 Fax: (877) 513-6295

 

